IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 LESLIE WILLIS,                               : No. 41 WM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COURT OF COMMON PLEAS OF                     :
 ALLEGHENY COUNTY; ALLEGHENY                  :
 COUNTY DEPARTMENT OF COURT                   :
 RECORDS WILLS/ORPHANS' COURT                 :
 DIVISION (PROTHONOTARY),                     :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2018, the Application for Leave to File Original

Process, to the extent it seeks leave to file original process, is GRANTED.        The

“Application for Relief/Reply” and the Petition for Writ of Mandamus are DENIED.